





Exhibit 10.2








































REXNORD CORPORATION
EXECUTIVE CHANGE IN CONTROL PLAN


Effective May 18, 2016




1



--------------------------------------------------------------------------------






Table of Contents


 
 
 
Page
 
 
 
 
ARTICLE 1
 
Purpose of the Plan
1


 
 
 
 
ARTICLE 2
 
Definitions
1


2.1


 
Accelerated Vesting
1


2.2


 
Base Salary
1


2.3


 
Board
1


2.4


 
Cause
1


2.5


 
Change in Control
1


2.6


 
CIC Severance Pay
2


2.7


 
Code
2


2.8


 
Company
2


2.9


 
Disability
2


2.10


 
Eligible Executive
2


2.11


 
Employer
2


2.12


 
Executive
2


2.13


 
Good Reason
2


2.14


 
Plan
3


2.15


 
Plan Administrator
3


2.16


 
Protection Period
3


2.17


 
Qualifying Termination
3


2.18


 
Subsidized COBRA
3


 
 
 
 
ARTICLE 3
 
Eligibility and Benefits
3


 
 
 
 
3.1


 
Eligibility for Benefits
3


3.2


 
CIC Severance Payment
3


3.3


 
Subsidized COBRA Coverage
3


3.4


 
Accelerated Vesting
3


3.5


 
Death of Executive
4


3.6


 
Compliance with Code Section 409A
4


3.7


 
No Duplication of Benefits
4


 
 
 
 
ARTICLE 4
 
Conditions for Payment and right to terminate CIC Severance Benefits
5


4.1


 
Conditions for Payment of Benefits
5


4.2


 
Right to Terminate Severance Benefits
5


4.3


 
Clawback
5


 
 
 
 
ARTICLE 5
 
Executive Covenants
5


5.1


 
Reasonableness of Restrictions
5


5.2


 
Restricted Services Obligation
6


5.3


 
Customer Non-Solicitation
6


5.4


 
Non-Solicitation of Employees
6


5.5


 
Non-Disparagement
6


5.6


 
Non-Disclosure of Confidential Information
6


5.7


 
Return of Company Property
7


5.8


 
Injunctive Relief
7


 
 
 
 



i



--------------------------------------------------------------------------------





 
 
Table of Contents
(continued)
 
 
 
 
Page
ARTICLE 6
 
General Rules
7


6.1


 
Right to Withhold Taxes
7


6.2


 
Assignment
7


6.3


 
Unfunded Plan
7


6.4


 
Code Section 409A
7


6.5


 
Governing Laws; Other Obligations
7


 
 
 
 
ARTICLE 7
 
Amendment and Termination
7


 
 
 
 
ARTICLE 8
 
Administration
8


8.1


 
Powers and Duties
8


8.2


 
Finality of Action
8


8.3


 
Claim Procedure
8


 
 
 
 





ii



--------------------------------------------------------------------------------






Rexnord Corporation
Executive Change in Control Plan


Article 1
Purpose of the Plan


The Rexnord Corporation Executive Change in Control Plan (the “Plan”) outlines
certain benefits available to eligible Executives whose employment with the
Company is involuntarily terminated in connection with a Change in Control under
the conditions described below. The Board considers the maintenance of a sound
management team to be essential to protecting and enhancing the best interests
of the Company and its stockholders. The Company recognizes that the possibility
of a Change in Control may exist from time to time, and that this possibility,
and the uncertainty and questions it may raise among management, may result in
the departure or distraction of management personnel to the detriment of the
Company and its stockholders. Accordingly, the Board has determined that
appropriate steps should be taken to encourage the continued attention and
dedication of the Executives to their assigned duties without the distraction
that may arise from the possibility of a Change in Control.


Article 2
Definitions


As used in the Plan, the following words and phrases shall have the following
respective meanings:


2.1    Accelerated Vesting is defined in Section 3.4 of the Plan.


2.2    Base Salary means an Eligible Executive’s annual base salary in effect on
the date of his or her Qualifying Termination.


2.3    Board means the Board of Directors of the Company.


2.4    Cause means any of the following:


(a)
An Executive’s willful and continued failure to perform substantially his or her
duties owed to the Employer after a written demand for substantial performance
is delivered to the Executive specifically identifying the nature of such
unacceptable performance and is not cured by the Executive within a reasonable
period, not to exceed 30 days;



(b)
An Executive is convicted of (or pleads guilty or no contest to) a felony or any
crime involving moral turpitude;



(c)
An Executive has engaged in conduct that constitutes gross misconduct in the
performance of his or her employment duties; or



(d)
An Executive's breach of any representation, warranty or covenant under this
Plan, an award agreement or an employment agreement or other agreement or
arrangement with an Employer.



An act or omission by an Executive shall not be “willful” if conducted in good
faith and with the Executive’s reasonable belief that such conduct is in the
best interests of the Employer.


2.5    Change in Control means the occurrence of any of the following events:


(a)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of either
(i) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (4) any acquisition by any corporation
pursuant to a transaction which complies with clauses (1) and (2) of subsection
(c) of this definition;





1



--------------------------------------------------------------------------------





(b)
The cessation for any reason of individuals who, as of May 18, 2016, constitute
the Board (the “Incumbent Board”) to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;



(c)
The consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, and (2) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or



(d)
The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.



2.6    CIC Severance Pay is defined in Section 3.2 of the Plan.


2.7    Code means the Internal Revenue Code of 1986, as amended.


2.8    Company means Rexnord Corporation.


2.9    Disability means disability as defined under the Employer's then-current
long term disability insurance plan in which the Executive participates.


2.10    Eligible Executive is defined in Section 3.1 of this Plan.


2.11    Employer means Rexnord Corporation or any of its subsidiaries that
employs an Eligible Executive on the applicable date.


2.12    Executive means the Company's officers as designated in accordance with
Rule 16a-1(f) under the Securities Exchange Act of 1934, members of the
Company's Executive Council and any other executive, officer or key employee of
an Employer designed by the Chief Executive Officer of the Company as eligible
to participate in the Plan.


2.13    Good Reason means, without the express written consent of an Executive,
the occurrence of any of the following events during a Protection Period:


(a)
An Executive's Base Salary or target annual bonus opportunity under the
Company's Management Incentive Compensation Plan or other similar annual bonus
plan of the Company or any other Employer is materially reduced;



(b)
An Executive’s duties or responsibilities are negatively and materially changed
in a manner inconsistent with the Executive’s position (including status,
offices, titles, and reporting responsibilities) or authority; or



(c)
The Company requires an Executive's principal office to be relocated more than
50 miles from its location as of the date immediate preceding a Change in
Control.



Notwithstanding the foregoing, Good Reason shall not exist unless the Executive
provides the Board of Directors of the Company not less than 30 nor more than 90
days’ written notice, with specificity, of the grounds constituting Good Reason
and an opportunity within such notice period for the Company to cure such
grounds, and the Company fails to cure such grounds


2



--------------------------------------------------------------------------------





within the prescribed time period. Such notice shall be given within 90 days
following the initial existence of such grounds constituting Good Reason for
such notice and subsequent termination, if not so cured above, to be effective.


2.14    Plan means this Rexnord Corporation Executive Change in Control Plan.


2.15    Plan Administrator means the Compensation Committee of the Board or such
other person or committee appointed from time to time by the Plan Administrator
to administer the Plan.


2.16    Protection Period means the period commencing 90 days prior to the
occurrence of a Change in Control and ending on the second anniversary of the
date of the Change in Control.


2.17    Qualifying Termination means a termination of an Executive's employment
with all Employers prior to his or her attainment of age 65 (i) involuntarily by
the Company without Cause (and other than due to his or her death or Disability)
or (ii) voluntarily by an Executive for Good Reason, and in either case only
during a Protection Period.


2.18    Subsidized COBRA is defined in Section 3.3 of the Plan.


Article 3
Eligibility and Benefits


3.1    Eligibility for Benefits. An Executive (i) whose employment with the
Employer ends due to a Qualifying Termination and (ii) who satisfies the
"Conditions for Payment of Benefits" set forth in Article 4 below (an "Eligible
Executive") shall be eligible for the benefits described in this Article 3. For
avoidance of doubt, an Executive shall not be eligible to receive the benefits
under the Plan if the Company, in its sole discretion, determines that the
Executive’s employment is terminated due to a resignation or voluntary
termination of employment, due to the Executive's death or Disability, for Cause
or for any reason other than a Qualifying Termination. Further, for the
avoidance of doubt, the provisions of this Article 3 shall not apply unless a
Change in Control actually occurs.


3.2    CIC Severance Payment. An Eligible Executive shall receive a lump sum
payment in the aggregate amount equal to the product of the Eligible Executive's
Base Salary multiplied by 1.5 ("CIC Severance Pay"). The CIC Severance Pay will
be paid within 10 business days after Executive’s Qualifying Termination or, in
the event of a termination of employment occurring prior to the Change in
Control, within 10 business days after the Change in Control; provided, unless
the Change of Control occurring on or preceding such termination also meets the
requirements of Section 409A(a)(2)(A)(v) of the Code and Treasury
Regulation Section 1.409A-3(i)(5) (or any successor provision) thereunder, the
amount payable to an Eligible Executive under this Section 3.2 shall be paid to
such Eligible Executive in equal bi-weekly payroll installments over a period of
18 months, not in a lump sum, to the extent necessary to avoid the application
of Section 409A(a)(1)(A) and (B) (and in the event that CIC Severance Pay is
payable in installments, each installment payment shall be treated as a separate
payment within the meaning of Code Section 409A).


3.3    Subsidized COBRA Coverage. Subject to the Eligible Executive’s continued
co-payment of premiums, an Eligible Executive may continue participation for 18
months in the medical, dental and vision coverage under the Company’s health
benefits plan which covers the Eligible Executive (and his or her eligible
dependents) upon the same terms and conditions (except for the requirement of
the Eligible Executive’s continued employment) in effect for active employees of
the Employer ("Subsidized COBRA"). In the event the Eligible Executive obtains
other employment that offers substantially similar or more favorable medical
benefits, such continuation of Subsidized COBRA coverage by the Employer under
this subsection shall immediately cease. The continuation of health benefits
under this Section shall reduce the period of coverage and count against the
Eligible Executive’s right to healthcare continuation benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA").


3.4    Accelerated Vesting. The following terms shall apply to an Eligible
Executive's options and other long-term incentive awards:


(a)
All of an Eligible Executive’s unvested options and other long-term incentive
awards granted to the Eligible Executive through the date of termination shall
vest upon the Qualifying Termination or, in the event of a Qualifying
Termination prior the Change in Control, upon the Change in Control (and if such
options and awards would otherwise be forfeited and the Qualifying Termination
occurs during the 90-day period preceding the Change in Control in the absence
of a Change in Control, such awards shall remain outstanding for up to 90 days
solely for the purpose of determining whether Eligible Executive becomes
entitled to vest in such awards pursuant to this Section but otherwise shall not
be payable or exercisable following the date on which they would have otherwise



3



--------------------------------------------------------------------------------





been forfeited (unless the Change in Control subsequently occurs during such
90-day period)) (the vesting described in this clause (a) being referred to as
"Accelerated Vesting");


(b)
All of the Eligible Executive's options shall continue to be exercisable
following a Qualifying Termination until the earlier of (i) one year after the
date of termination and (ii) the expiration of the original scheduled term of
such options;



(c)
Any limitation on the acceleration of the vesting of options (that would
otherwise be applicable pursuant to Section 7.5 of Rexnord Corporation
Performance Incentive Plan or otherwise) to reduce or eliminate the effects of
Section 280G and/or Section 4999 of the Code, shall not be implemented unless
the after-tax amount the Eligible Executive receives would be increased (as
compared to the after-tax amount the Eligible Executive would receive in the
absence of such limitation on acceleration of vesting), and in such event such
limitation on acceleration of vesting shall be implemented to the minimum extent
necessary to maximize the Eligible Executive's after-tax amount, provided that
the Eligible Executive shall determine the order in which such limitation on
acceleration of vesting is applied or, solely if required to comply with Section
409A of the Code, the option acceleration limitation shall be applied in the
reverse order of scheduled vesting dates (i.e., the option tranche that would
have vested first in the absence of a Change in Control will be the last tranche
to have its acceleration limited); and



(d)
Any long-term incentive award where the number of shares that are earned upon
vesting or the amount of payment varies dependent attainment of a performance
level will be deemed earned at the “target” performance level (i.e., 100%
payout).



3.5    Death of Executive. In the event of an Eligible Executive's death prior
to receipt of all CIC Severance Pay, the balance of such benefits shall be paid
in a lump sum to the Eligible Executive’s spouse, if any, or if none, to the
Eligible Executive's estate.


3.6    Compliance with Code Section 409A. Notwithstanding the foregoing or any
provision of the Plan to the contrary, to the extent that the CIC Severance Pay
hereunder constitutes a "deferral of compensation" under a "nonqualified
deferred compensation plan" under Code Section 409A and regulations thereunder
and does not qualify as a "short-term deferral" under Treasury Regulation
Section 1.409A-1(b)(4), the following provisions shall apply:


(a)
If such CIC Severance Pay is payable on account of an Executive’s “involuntary
separation from service” as defined in Treasury Regulation Section 1.409A-1(n)
(an "Involuntary Separation from Service"), the Executive shall receive such
amount of his or her CIC Severance Pay during the 6-month period immediately
following the date of termination as equals the lesser of: (x) such CIC
Severance Pay amount due Executive under Section 4.2 during such 6-month period
or (y) two multiplied by the compensation limit in effect under Section
401(a)(17) of the Code for the calendar year in which the date of termination
occurs and as otherwise provided under Treasury Regulation Section
1.409A-1(b)(9)(iii) and shall be entitled to such of his or her CIC Severance
Pay benefits as satisfy the exception under Treasury Regulation Section
1.409A-1(b)(9)(v) (the “Limitation Amount”).



(b)
To the extent that, upon such Involuntary Separation from Service, the amount of
CIC Severance Pay that would have been payable to the Executive during the
6-month period following the last day of his or her employment exceeds the
Limitation Amount, such excess shall be paid on the first regular bi-weekly
payroll date following the expiration of such 6-month period.



(c)
If the Company reasonably determines that such employment termination is not an
Involuntary Separation from Service, all CIC Severance Pay that would have been
payable to the Executive under the Plan during the 6-month period immediately
following the date of termination, but for such determination, shall be paid on
the first regular bi-weekly payroll date immediately following the expiration of
such 6-month period following the date of termination.



(d)
Any CIC Severance Pay payments that are postponed shall accrue interest at an
annual rate (compounded monthly) equal to the short-term applicable federal rate
(as in effect under Section 1274(d) of the Code on the last day of the
Executive’s employment) plus 100 basis points, which interest shall be paid on
the first regular bi-weekly payroll date immediately following the expiration of
the 6-month period following the date of termination.



3.7    No Duplication of Benefits. Notwithstanding the provisions of Article 3
or any other provision of the Plan to the contrary, any benefits provided under
this Plan to an Eligible Executive shall be in lieu of any termination or
severance payments or benefits for which such Executive may be eligible under
any plan of or agreement or arrangement with an Employer, including but not
limited to the Rexnord LLC Severance Pay Plan or the Rexnord Corporation
Executive Severance Plan. For avoidance of doubt,


4



--------------------------------------------------------------------------------





upon a Qualifying Termination, an Executive shall only be entitled to CIC
Severance Pay and Subsidized COBRA under this Plan and shall not be entitled to
severance benefits, change in control benefits or subsidized COBRA under another
plan of or arrangement with an Employer.


Article 4
Conditions for Payment and right to terminate
CIC Severance Benefits


4.1    Conditions for Payment of Benefits. An Executive who has a Qualifying
Termination will not be eligible for CIC Severance Pay, Subsidized COBRA or
Accelerated Vesting unless the Company determines that the Executive has
satisfied all of the following conditions:


(a)
Consent to and compliance with the "Executive Covenants" in Article 5 below;



(b)
Delivery, within 21 days after presentation thereof by the Company to the
Executive, to the Company of an executed Agreement and general release (the
“General Release”) in the form determined by the Company, and which may be
revised by the Company in its sole discretion; and



(c)
Delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans.



Notwithstanding the due date of any benefits or payments under Article 3, any
amounts due following a Qualifying Termination under the Plan shall not be
payable until after the expiration of any statutory revocation period applicable
to the General Release without Executive having revoked such General Release
which must occur by the 53rd day after the later of the Executive’s termination
of employment or the Change in Control (the “Release Condition”) and any such
amounts shall commence on the later of the applicable due date or five (5)
business days after the Release Condition is satisfied, provided that, if the
60-day period following termination of employment spans two calendar years, then
any payments and benefits subject to Code Section 409A shall commence on the
later of the applicable due date or on a date during that portion of such 60-day
period occurring in the calendar year following the year of termination of
employment, provided that the Release Condition is satisfied.


4.2    Right to Terminate Severance Benefits. Notwithstanding anything in this
Plan to the contrary, the Company shall have the right to terminate the benefits
payable under this Plan at any time in the event that the Company determines
that a former Executive receiving benefits under this Plan has breached any of
the terms and conditions set forth in any agreement executed by the former
Executive as a condition to receiving benefits under the Plan, including, but
not limited to, the General Release, or violation of any non-disclosure,
non-competition or non-solicitation or provisions contained in such other plans
or agreements.


4.3    Clawback. The benefits under this Plan are subject to the terms of the
Company's or any other Employer's recoupment, clawback or similar policies as
may be in effect from time to time, as well as any similar provisions of
applicable law, any of which could in certain circumstances require repayment or
forfeiture of any cash or other property received under this Plan.


Article 5
Executive Covenants


5.1    Reasonableness of Restrictions. Each Executive shall acknowledge that he
or she has had and will continue to have access to Confidential Information (as
defined below), that such Confidential Information is of economic value to the
Employer, that such Confidential Information would be of value to a competitor
of the Employer in competing against the Employer, and that it would be unfair
for the Executive to exploit such Confidential Information for the Executive’s
personal benefit or for the benefit of a competitor. Each Executive shall
further acknowledge that he or she has had and/or will have an opportunity to
learn about, and develop relationships with, customers of the Employer and that
the Employer have a legitimate interest in protecting relationships with such
customers, and that it would be unfair for the Executive to exploit information
the Executive has learned about such customers and relationships that the
Executive has developed with such customers for the Executive’s personal benefit
or for the benefit of a competitor. The Executive further acknowledges that the
Employer currently markets and sells products and services to customers
throughout the world and that the Executive’s job duties have included and/or
will include contact with products that are marketed throughout the United
States or, for an Executive employed outside the United States, the country in
which the Executive is employed and that the Confidential Information to which
the Executive has had and/or and will have access to, and the Executive’s
customer knowledge and contacts and relationships, would be of value to a
competitor in competing against the Employer anywhere in the country in which
the Executive is employed. Accordingly, each Executive shall acknowledge that
the protections provided to the Employer in this Article 5 are reasonable and
necessary to protect the legitimate interests of the Employer and that abiding
by the Executive’s obligations under this Article 5 will not impose an undue
hardship on the Executive.


5



--------------------------------------------------------------------------------





5.2    Restricted Services Obligation. For a period of two years following the
end, for whatever reason, of an Executive’s employment with the Employer, the
Executive shall agree not to directly or indirectly provide Restricted Services
to any Competitor respecting its operations in the country in which the
Executive was employed. For purposes of this Section, (i) “Restricted Services”
means services of any kind or character comparable to those the Executive
provided to the Employer during the one year period preceding the end of the
Executive’s employment with the Employer, and (ii) “Competitor” means any
business located in the country in which the Executive was employed that is
engaged in the development and/or sale of any product line or service offering
that is substantially similar (and thus competitive with) to a product line or
service offering sold by the Employer for which the Executive had direct
managerial responsibility during the last year of the term of the Executive’s
employment with the Employer. Notwithstanding the foregoing, this Section 5.2
shall not apply to an Executive whose principal place of employment with an
Employer is in the State of California.


5.3    Customer Non-Solicitation. For a period of two years following the end,
for whatever reason, of the Executive's employment with the Employer, the
Executive shall agree not to directly or indirectly attempt to sell or otherwise
provide to any Restricted Customer any goods, products or services of the type
or substantially similar to the type sold or otherwise provided by the Employer
(and thus competitive with such goods, products or services) for which the
Executive was employed during the twelve months prior to termination of the
Executive’s employment. For purposes of this Section 5.3, “Restricted Customer”
means any individual or entity (i) for whom/which the Employer provided goods,
products or services, and (ii) with whom/which the Executive was the primary
contact on behalf of the Company during the Executive’s last twelve months of
employment or about whom/which the Executive acquired non-public information
during the Executive’s last twelve months of employment that would be of benefit
to the Executive in selling or attempting to sell such goods, products or
services in competition with the Employer.


5.4    Non-Solicitation of Employees. During the term of the Executive’s
employment with the Employer and for a period of one year thereafter, the
Executive shall agree not to directly or indirectly encourage any employee of
the Employer with whom the Executive has worked to terminate his or her
employment with the Employer or solicit such an individual for employment
outside the Employer in a manner which would end or diminish that employee’s
services to the Employer.


5.5    Non-Disparagement. During the term of the Executive’s employment with the
Employer and thereafter in perpetuity, the Executive shall not knowingly
disparage, criticize, or otherwise make derogatory statements regarding the
Employer or any of its affiliates, successors, directors, officers, customers or
suppliers. During the term of the Executive’s employment with the Employer and
thereafter in perpetuity, none of the Company, Rexnord LLC, or any other
Employer nor any of their respective officers shall knowingly disparage,
criticize, or otherwise make derogatory statements regarding the Executive. The
restrictions of this Section 5.5 shall not apply to any statements that are made
truthfully in response to a subpoena or other compulsory legal process.


5.6    Non-Disclosure of Confidential Information.


(a)
The Executive shall maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose, publish or otherwise misappropriate, or
use for the Executive’s benefit or the benefit of any Person, or deliver to any
Person any Confidential Information (as defined herein) or trade secrets of the
Company. "Confidential Information" means any document, record, notebook,
computer program or similar repository of or containing, any confidential or
proprietary information of or relating to the Employer, including, without
limitation, information with respect to the Employer’s operations, processes,
products, inventions, business practices, finances, principals, vendors,
suppliers, customers, potential customers, marketing methods, costs, prices,
contractual relationships, regulatory status, compensation paid to employees or
other terms of employment. Confidential Information shall be defined to exclude
information which is or becomes public knowledge through no fault of the
Executive, or which was known to the Executive before the start of the
Executive’s earliest relationship with the Employer, or which is otherwise not
subject to protection under applicable law. The Executive’s obligations under
this Section 5.6 shall apply for so long as the Executive continues in the
employment of the Employer and for two years following the termination of such
employment, for whatever reason, as to any Confidential Information that does
not constitute a trade secret under applicable law. As to any Confidential
Information that does constitute a trade secret under applicable law, the
Executive shall agree that the Executive's obligations under this Section 5.6
shall apply for so long as the item qualifies as a trade secret.



(b)
The Executive is advised that he or she may not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made: (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and provided that
such disclosure is solely for the purpose of reporting or investigating a
suspected violation of the law, or (ii) in a complaint or other document filed
in a lawsuit or other proceeding, provided that such filing is made under seal.
Additionally, in the event the Executive files a lawsuit against the Employer
for retaliation by the Employer against the Executive for reporting a suspected
violation of law, the Executive has the right to provide trade secret
information to the Executive's attorney and use the trade secret information in
the court



6



--------------------------------------------------------------------------------





proceeding, although the Executive must file any document containing the trade
secret under seal and may do not disclose the trade secret, except pursuant to
court order.


5.7    Return of Company Property. All correspondence, drawings, manuals,
letters, notes, notebooks, reports, programs, plans, proposals, financial
documents, or any other documents concerning the Employer’s customers, business
plans, marketing strategies, products or processes, whether confidential or not,
is the property of the Company (the “Company Property”). Accordingly, upon the
Executive’s Termination of Employment for any reason, the Executive shall
promptly deliver to the Company all such Company Property, including any and all
copies of any such Company Property, and shall not make any notes of or relating
to any information contained in any such Company Property. The Executive may
respond to a lawful and valid subpoena or other legal process but shall give the
Company the earliest possible notice thereof, shall, as much in advance of the
return date as possible, make available to the Company and its counsel the
documents and other information sought and shall assist such counsel in
resisting or otherwise responding to such process.


5.8    Injunctive Relief. The Executive shall acknowledge that a breach of the
covenants contained in this Article 5 will cause irreparable damage to the
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive shall agree that, in the event of an
actual or threatened breach of any of the covenants contained in this Article 5,
in addition to any other remedy which may be available at law or in equity, the
Company shall be entitled to specific performance and injunctive relief. The
Company acknowledges that a breach of the Company’s covenant contained in
Section 5.5 will cause irreparable damage to the Executive, the exact amount of
which will be difficult or impossible to ascertain, and that the remedies at law
for any such breach will be inadequate. Accordingly, the Company agrees that, in
the event of an actual or threatened breach of the Company’s covenant contained
in Section 5.5, in addition to any other remedy which may be available at law or
in equity, the Executive shall be entitled to specific performance and
injunctive relief.


Article 6
General Rules


6.1    Right to Withhold Taxes. The Employer shall withhold such amounts from
payments under the Plan as it determines necessary to fulfill any country,
federal, state, or local wage or compensation withholding requirements.


6.2    Assignment. Benefits under the Plan may not be assigned.


6.3    Unfunded Plan. The Employer will make all payments under the Plan, and
pay all expenses of the Plan, from its general assets. Nothing contained in the
Plan shall give any eligible Executive any right, title or interest in any
property of the Employer.


6.4    Code Section 409A.  It is intended that any amounts payable under the
Plan shall comply with the provisions of Code Section 409A and the Treasury
Regulations relating thereto so as not to subject an Executive to the payment of
interest and tax penalty which may be imposed under Code Section 409A. In
furtherance of this interest, anything to the contrary herein notwithstanding,
no amounts shall be payable to an Eligible Executive before such time as such
payment fully complies with the provisions of Code Section 409A and, to the
extent that any regulations or other guidance issued under Code Section 409A
after the date of this Agreement would result in the Executive being subject to
payment of interest and tax penalty under Code Section 409A, the parties agree
to amend this Agreement in order to bring this Agreement into compliance with
Code Section 409A. In addition, solely for purposes of compliance with Code
Section 409A, Qualifying Termination shall not be deemed to have occurred for
purposes of the Plan unless such termination is also a separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h) (applying the 20%
default post-separation limit thereunder)) as an employee and references to a
“termination” or “termination of employment” shall mean separation from service
as an employee.


6.5    Governing Laws; Other Obligations. The provisions of the Plan shall be
construed, administered and enforced in accordance with the laws of the State of
Wisconsin and any applicable federal laws. The obligations and restrictions set
forth in this Plan are in addition to and not in lieu of any obligations or
restrictions imposed upon Executive under any other agreement or any other law
or statute including, but not limited to, any obligations Executive may owe
under any law governing trade secrets, any common law duty of loyalty, or any
fiduciary duty. No time or geographic restriction provided above shall affect
the availability or scope of protection afforded to the Company’s trade secrets.


Article 7
Amendment and Termination


The Compensation Committee may modify, amend, or terminate the Plan at any time
without prior notice, and the Company's Chief Executive Officer or Chief Human
Resources Officer may also amend or modify the plan to reflect administrative


7



--------------------------------------------------------------------------------





or other changes that do not have a material effect on the amount of benefits
provided under the Plan. However, the Company will pay or continue to pay
benefits in accordance with the provisions of the Plan to the Executives whose
employment is terminated prior to any modification, amendment or termination of
the Plan.


Article 8
Administration


8.1    Powers and Duties. The Plan Administrator shall have sole authority and
discretion to administer and construe the terms of the Plan, subject to
applicable requirements of law. Without limiting the foregoing, the Plan
Administrator shall have power to:


(a)
Provide rules and regulations for the administration of the Plan and, from time
to time, to amend or supplement such rules and regulations;



(b)
Construe the Plan, which construction shall be final and binding;



(c)
Correct any defect, supply any omission, or reconcile any inconsistency in the
Plan in such manner and to such extent as it shall deem expedient to effect the
purpose of the Plan; and



(d)
Delegate to such other parties as are appropriate all or any part of the
responsibilities specifically required of the Plan Administrator under the terms
of the Plan.



No benefits shall be paid under the Plan unless the Plan Administrator, in its
sole discretion, determines that an Eligible Executive is entitled to such
benefits.


8.2    Finality of Action. Except as provided in Section 9.3, the acts and
determinations of the Compensation Committee and Company within the powers
conferred by the Plan shall be final and conclusive for all purposes of the
Plan.


8.3    Claim Procedure. An Executive who believes that he or she is entitled to
benefits under the Plan in an amount greater than what the Executive is
receiving or has received may file a claim within 12 months of his or her
termination of employment for such benefits by writing directly to the corporate
offices of the Company, located in Milwaukee, Wisconsin. Such claims shall be
referred to a person designated by the Company, who shall prepare an appropriate
written response.


Every claim that is filed timely shall be answered in writing stating whether
the claim is granted or denied. If the claim is denied, the reasons for denial
and reference to the relevant plan provisions shall be set forth in a written
notice to the claimant. Such notice shall also describe information necessary
for the claimant to perfect an appeal and include an explanation of the Plan’s
claim appeal procedure.


Within 90 days of notice that a claim is denied, the claimant may file a written
appeal to the Company, including any comments, statements or documents the
claimant may wish to provide. Appeals shall be considered by the Compensation
Committee or a committee of not less than three persons designated by the
Compensation Committee, none of whom shall be the person who responded to the
initial claim. In the event the claim is denied upon appeal, the Compensation
Committee or its designee shall set forth in writing the reasons for denial and
the relevant provisions of the Plan.


The Company shall comply with any reasonable written request from a claimant for
documents or information relevant to this claim prior to the filing of an
appeal.




* * *




8

